



COURT OF APPEAL FOR ONTARIO

CITATION: Economopoulos (Re), 2014 ONCA 773

DATE: 20141105

DOCKET: C58177

Hoy A.C.J.O., Gillese and Lauwers JJ.A.

RE:

Constantine (Gus)
    Economopoulos
,
1551666 Ontario Inc.
, Anjoca Holdings Inc., Heritage
    Pancake House Ltd.,
Vida Prijic
, Peter Nicolopoulos and Aristides
    Nicolopoulos

And in the matter of an
    application for petition [sic] and sale and an order of judicial sale of
    certain property known municipally as 815 Juliana Drive, Woodstock, Ontario

(
Appellants
) (
Respondent
)

Montgomery Shillington, for the appellants Constantine (Gus)
    Economopoulos and 1551666 Ontario Inc.

Sean Flaherty, for the respondent Vida Prijic

Heard: July 16, 2014

On appeal from the order of Justice Kelly A. Gorman of
    the Superior Court of Justice, dated February 14, 2014.

COSTS ENDORSEMENT

[1]

In reasons dated October 7, 2014, the court allowed the appeal in this
    matter and, among other things, set aside the costs order below.  This courts reasons
    indicated that if the parties were unable to resolve the matter of the costs
    below, they could make brief written submissions on the matter.

[2]

We have now received and considered such submissions.

[3]

In setting costs of the motion below, we note that much of the time
    claimed by the appellants related to necessary housekeeping matters regarding the
    ultimate sale of the Property.  Further, we accept the respondents submission
    that making the costs payable from the proceeds of the sale of the Property is
    not only fair, in the circumstances of this case, but should also encourage
    both the sale of the Property and resolution of the underlying proceeding.

[4]

Accordingly, costs of the motion below are ordered in favour of the
    appellants, fixed in the amount of $4,500, inclusive of disbursements and all
    applicable taxes, such costs to be payable out of the proceeds of the sale of
    the Property.

Alexandra Hoy
    A.C.J.O.

E.E. Gillese
    J.A.

P. Lauwers J.A.


